Case 1-L/-QL005-€SS DOC 2440-20 Filed O//ls/2ZQ Entered Of/ilo/cO 14741750

PUBLIC LAW 96-56—AUG. 14, 1979

bea a Law 96-56
96th Congress
An Act

To amend the Bankruptey Act to provide for the nondischargeability of certain
student loan debts guaranteed or insured by the United States.

Be it enacted by the Senate and House of Representatives of the
United States of America in Congress assembled, That section 17a of
the Bankruptcy Act (11 U.S.C. 35(a)) is amended—

(1) by striking out “or” at the end of clause (7); and

(2) by striking out the period at the end of clause (8) and
inserting in lieu thereof: “or; (9) for a loan insured or guaranteed
under the authority of part B of title IV of the Higher Education
Act of 1965 (20 U.S.C. 1071 et seq.) unless (a) the discharge is
granted after the five-year period (exclusive of any applicable
suspension of the repayment period) beginning on the date of
commencement of the repayment period of such loan, or (b) the
discharge is granted prior to the expiration of such five-year
period and the court determines that payment from future
income or wealth will impose an undue hardship on the bank-
rupt or his dependents.”’.

Sec. 2. The amendments made by section 1 shall apply with respect
to any proceeding commenced under the Bankruptcy Act during the
period beginning on the date of enactment of this Act and ending
October 1, 1979.

Sec. 3. Section 523(a)(8) of title 11, United States Code, as enacted
by section 101 of Public Law 95-598, is amended—

_ (1) by striking out “to a governmental unit, or a nonprofit
institution of higher education, for an educational loan” and
inserting instead “for an educational loan made, insured, or
guaranteed by a governmental unit, or made under any program
funded in whole or in part by a governmental unit or a nonprofit
institution of higher education’’; and

(2) in subparagraph (A), by inserting “(exclusive of any applica-
ble suspension of the repayment period)” after “before five
years’.

Approved August 14, 1979.

 

LEGISLATIVE HISTORY:

SENATE REPORT No. 96-230 (Comm. on the Judiciary).
CONGRESSIONAL RECORD, Vol. 125 (1979):
May 7, considered and House.
July 11, considered and passed Senate, amended.
Aug. 1, House concu in Senate amendments,

93 STAT. 387

Aug. 14, 1979
(H.R. 2807]

Bankruptcy Act,
amendment.
Certain student
loan debts, non-
dischargeability.

Effective date.
11 USC 35 note.
11 USC 1 note.
